 Case
  Case1:19-cv-00226-PKC
       1:19-cv-00226-PKC Document
                          Document40-1
                                   41 Filed
                                       Filed03/28/19
                                             03/27/19 Page
                                                       Page11ofof22




                                                                        XXXXXXX




Conference adjourned from April 11, 2019 to May 10, 2019 at 2:45 p.m.
Case
 Case1:19-cv-00226-PKC
      1:19-cv-00226-PKC Document
                         Document40-1
                                  41 Filed
                                      Filed03/28/19
                                            03/27/19 Page
                                                      Page22ofof22




                            3/28/2019
